DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
4.	Claim 7 is objected to because of the following informalities:  Current claim 8 should be renumbered claim 7 and current claim 7 should be renumbered claim 8 in order to add clarity to the numbering of the claims of the present instant application.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 11-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (EP # 3826356 A1) in view of Adjakple et al. (U.S. Patent Application Publication # 2021/0153065A1).
Regarding claim 1, Dai et al. teach a method, comprising:
receiving an uplink (UL) prioritization threshold and a sidelink (SL) prioritization threshold at a user equipment (UE) (read as “a network device sends information to the first terminal device, where the information may include the PPPP value of the SL data, a PPPP threshold of the SL data, the priority value of the UL logical channel, and a priority threshold of the UL logical channel.”(Fig.21 @ 2103 and Fig.22 @ 2203; Paragraph [0279]) For example, “The first terminal device receives information from the network device, where the information may include the transmission parameter threshold of the sidelink and the priority threshold of the logical channel of the uplink.” (Fig.21 @ 2103 and Fig.22 @ 2203;Paragraph [0028]) Also, “a terminal device obtains a PPPP threshold of a sidelink, …”(Paragraph [0006])), and
performing one of the UL transmission and the SL transmission that is prioritized. (read as “the first terminal device preferentially reports BS information of a high-priority LCG, where the high-priority LCG includes a sidelink LCH on which there is to-be-transmitted data whose PPPP value is less than the PPPP threshold, and an uplink LCH on which there is to-be-transmitted data whose priority value is less than the priority threshold.”(Paragraph [0275]))
However, Dai et al. fail to explicitly teach determining whether an UL transmission overlaps a SL transmission in time domain:
when the UL transmission overlaps the SL transmission in time domain, determining which of the UL transmission and the SL transmission is to be prioritized according to:
when a highest priority of an UL logical channel(s) (LCH(s)) with UL data available for the UL transmission is lower than a priority corresponding to the UL prioritization threshold, and a highest priority of a SL LCH(s) with SL data available for the SL transmission higher than a priority corresponding to the SL prioritization threshold, prioritizing the SL transmission over the UL transmission, and
when the highest priority of the UL LCH(s) with the UL data available for the UL transmission is higher than the priority corresponding to the UL prioritization threshold, or the highest priority of the SL LCH(s) with the SL data available for the SL transmission is lower than the priority corresponding to the SL prioritization threshold, prioritizing the UL transmission over the SL transmission; and
Adjakple et al. teach a method for determining whether an UL transmission overlaps a SL transmission in time domain (read as “The priority threshold parameter thresUL-TxPrioritization may be used to indicate the threshold used to determine whether UL transmission is down prioritized over sidelink communication, if they overlap in time. ”(Paragraph [0388])):
when the UL transmission overlaps the SL transmission in time domain (read as thresUL-TxPrioritization (Paragraph [0388])), determining which of the UL transmission and the SL transmission is to be prioritized according to:
when a highest priority of an UL logical channel(s) (LCH(s)) with UL data available for the UL transmission is lower than a priority corresponding to the UL prioritization threshold, and a highest priority of a SL LCH(s) with SL data available for the SL transmission higher than a priority corresponding to the SL prioritization threshold, prioritizing the SL transmission over the UL transmission (read as “if UL data contributing to the BSR are not prioritized by upper layer over sidelink data contribution to the sidelink BSR;”(Paragraph [0383])), and
when the highest priority of the UL LCH(s) with the UL data available for the UL transmission is higher than the priority corresponding to the UL prioritization threshold, or the highest priority of the SL LCH(s) with the SL data available for the SL transmission is lower than the priority corresponding to the SL prioritization threshold, prioritizing the UL transmission over the SL transmission (read as “if the value of the highest priority of the sidelink logical channel(s) for the sidelink data contributing to the sidelink BSR is lower than the value of the highest priority of the logical channel(s) for the UL data contributing to the BSR.”(Paragraph [0386]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Logical Channel Prioritization (LCP) function for SL or UL related transmission(s) as taught by Adjakple et al. with the terminal as taught by Dai et al. for the purpose of improving interference avoiding techniques by device in a V2X network.
Regarding claim 13, Dai et al. teach an apparatus (Fig.19-22), comprising circuitry (Fig.21 @ 2101-2103 and Fig.22 @ 2201-2203) configured to: 
receive an uplink (UL) prioritization threshold and a sidelink (SL) prioritization threshold (read as “a network device sends information to the first terminal device, where the information may include the PPPP value of the SL data, a PPPP threshold of the SL data, the priority value of the UL logical channel, and a priority threshold of the UL logical channel.”(Fig.21 @ 2103 and Fig.22 @ 2203; Paragraph [0279]) For example, “The first terminal device receives information from the network device, where the information may include the transmission parameter threshold of the sidelink and the priority threshold of the logical channel of the uplink.” (Fig.21 @ 2103 and Fig.22 @ 2203;Paragraph [0028]) Also, “a terminal device obtains a PPPP threshold of a sidelink, …”(Paragraph [0006])); and
perform one of the UL transmission and the SL transmission that is prioritized. (read as “the first terminal device preferentially reports BS information of a high-priority LCG, where the high-priority LCG includes a sidelink LCH on which there is to-be-transmitted data whose PPPP value is less than the PPPP threshold, and an uplink LCH on which there is to-be-transmitted data whose priority value is less than the priority threshold.”(Paragraph [0275]))
However, Dai et al. fail to explicitly teach determine whether an UL transmission overlaps a SL transmission in time domain;
when the UL transmission overlaps the SL transmission in time domain, determine which of the UL transmission and the SL transmission is to be prioritized according to:
when a highest priority of an UL logical channel(s) (LCH(s)) with UL data available for the UL transmission is lower than a priority corresponding to the UL prioritization threshold, and a highest priority of a SL LCH(s) with SL data available for the SL transmission is higher than a priority corresponding to the SL prioritization threshold, prioritizing the SL transmission over the UL transmission, and 
when the highest priority of the UL LCH(s) with the UL data available for the UL transmission is higher than the priority corresponding to the UL prioritization threshold, or the highest priority of the SL LCH(s) with the SL data available for the SL transmission is lower than the priority corresponding to the SL prioritization threshold, prioritizing the UL transmission over the SL transmission;
 Adjakple  et al. teach a method to determine whether an UL transmission overlaps a SL transmission in time domain (read as “The priority threshold parameter thresUL-TxPrioritization may be used to indicate the threshold used to determine whether UL transmission is down prioritized over sidelink communication, if they overlap in time. ”(Paragraph [0388]));
when the UL transmission overlaps the SL transmission in time domain (read as thresUL-TxPrioritization (Paragraph [0388])), determine which of the UL transmission and the SL transmission is to be prioritized according to:
when a highest priority of an UL logical channel(s) (LCH(s)) with UL data available for the UL transmission is lower than a priority corresponding to the UL prioritization threshold, and a highest priority of a SL LCH(s) with SL data available for the SL transmission is higher than a priority corresponding to the SL prioritization threshold, prioritizing the SL transmission over the UL transmission (read as “if UL data contributing to the BSR are not prioritized by upper layer over sidelink data contribution to the sidelink BSR;”(Paragraph [0383])), and 
when the highest priority of the UL LCH(s) with the UL data available for the UL transmission is higher than the priority corresponding to the UL prioritization threshold, or the highest priority of the SL LCH(s) with the SL data available for the SL transmission is lower than the priority corresponding to the SL prioritization threshold, prioritizing the UL transmission over the SL transmission (read as “if the value of the highest priority of the sidelink logical channel(s) for the sidelink data contributing to the sidelink BSR is lower than the value of the highest priority of the logical channel(s) for the UL data contributing to the BSR.”(Paragraph [0386]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Logical Channel Prioritization (LCP) function for SL or UL related transmission(s) as taught by Adjakple et al. with the terminal as taught by Dai et al. for the purpose of improving interference avoiding techniques by device in a V2X network.
Regarding claim 20, Dai et al. teach a non-transitory computer-readable medium (Fig.21 @ 2102 and Fig.22 @ 2202) storing instructions that, when executed by a processor (Fig.21 @ 2101 and Fig.22 @ 2201), cause the processor to perform a method, the method comprising: 
receiving an uplink (UL) prioritization threshold and a sidelink (SL) prioritization threshold at a user equipment (UE) (read as “a network device sends information to the first terminal device, where the information may include the PPPP value of the SL data, a PPPP threshold of the SL data, the priority value of the UL logical channel, and a priority threshold of the UL logical channel.”(Fig.21 @ 2103 and Fig.22 @ 2203; Paragraph [0279]) For example, “The first terminal device receives information from the network device, where the information may include the transmission parameter threshold of the sidelink and the priority threshold of the logical channel of the uplink.” (Fig.21 @ 2103 and Fig.22 @ 2203;Paragraph [0028]) Also, “a terminal device obtains a PPPP threshold of a sidelink, …”(Paragraph [0006])); and
performing one of the UL transmission and the SL transmission that is prioritized. (read as “the first terminal device preferentially reports BS information of a high-priority LCG, where the high-priority LCG includes a sidelink LCH on which there is to-be-transmitted data whose PPPP value is less than the PPPP threshold, and an uplink LCH on which there is to-be-transmitted data whose priority value is less than the priority threshold.”(Paragraph [0275]))
However, Dai et al. fail to explicitly teach determining whether an UL transmission overlaps a SL transmission in time domain;
when the UL transmission overlaps the SL transmission in time domain, determining which of the UL transmission and the SL transmission is to be prioritized according to:
when a highest priority of an UL logical channel(s) (LCH(s)) with UL data available for the UL transmission is lower than a priority corresponding to the UL prioritization threshold. and a highest priority of a SL LCH(s) with SL data available for the SL transmission is higher than a priority corresponding to the SL prioritization threshold, prioritizing the SL transmission over the UL transmission, and 
when the highest priority of the UL LCH(s) with the UL data available for the UL transmission is higher than the priority corresponding to the UL prioritization threshold, or the highest priority of the SL LCH(s) with the SL data available for the SL transmission is lower than the priority corresponding to the SL prioritization threshold, prioritizing the U L transmission over the SL transmission; and 
Adjakple et al. teach a method for determining whether an UL transmission overlaps a SL transmission in time domain (read as “The priority threshold parameter thresUL-TxPrioritization may be used to indicate the threshold used to determine whether UL transmission is down prioritized over sidelink communication, if they overlap in time. ”(Paragraph [0388])):
when the UL transmission overlaps the SL transmission in time domain (read as thresUL-TxPrioritization (Paragraph [0388])), determining which of the UL transmission and the SL transmission is to be prioritized according to:
when a highest priority of an UL logical channel(s) (LCH(s)) with UL data available for the UL transmission is lower than a priority corresponding to the UL prioritization threshold, and a highest priority of a SL LCH(s) with SL data available for the SL transmission higher than a priority corresponding to the SL prioritization threshold, prioritizing the SL transmission over the UL transmission (read as “if UL data contributing to the BSR are not prioritized by upper layer over sidelink data contribution to the sidelink BSR;”(Paragraph [0383])), and
when the highest priority of the UL LCH(s) with the UL data available for the UL transmission is higher than the priority corresponding to the UL prioritization threshold, or the highest priority of the SL LCH(s) with the SL data available for the SL transmission is lower than the priority corresponding to the SL prioritization threshold, prioritizing the UL transmission over the SL transmission (read as “if the value of the highest priority of the sidelink logical channel(s) for the sidelink data contributing to the sidelink BSR is lower than the value of the highest priority of the logical channel(s) for the UL data contributing to the BSR.”(Paragraph [0386])); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Logical Channel Prioritization (LCP) function for SL or UL related transmission(s) as taught by Adjakple et al. with the terminal as taught by Dai et al. for the purpose of improving interference avoiding techniques by device in a V2X network.
Regarding claims 2 and 14, and as applied to claims 1 and 13 above, Dai et al., as modified by Adjakple et al., teach a method and an apparatus (Fig(s).19-22) wherein the circuitry is further configured to: 
when the highest priority of the UL LCH(s) with the UL data available for the UL transmission is higher than the priority corresponding to the UL prioritization threshold, classify the UL data available for the UL transmission into UL data class 1 (Fig(s).3a-18);
when the highest priority of the UL LCH(s) with the UL data available for the UL transmission is lower than the priority corresponding to the UL prioritization threshold, classify the UL data available for the UL transmission into UL data class 2 (Fig(s).3a-18); 
when the highest priority of the SL LCH(s) with the SL data available for the SL transmission is higher than the priority corresponding to the SL prioritization threshold, classify the SL data available for the SL transmission into SL data class 1 (Fig(s).3a-18); 
when the highest priority of the SL LCH(s) with the SL data available for the SL transmission is lower than the priority corresponding to the SL prioritization threshold, classify the SL data available for the SL transmission into SL data class 2 (Fig(s).3a-18); and 
determine which of the UL transmission and the SL transmission is to be prioritized according to priorities of the UL data and the SL data that are determined based on the following priority order where the highest priority (Fig(s).3a-18) is listed first: 
data belonging to UL data class 1 (read as “The UL may be classified as a first-standard UL or a second-standard UL based on a different standard of the UL.”(Paragraph [0018])), 
data belonging to SL data class 1 (read as “The SL may be classified as a first-standard SL or a second-standard SL based on a different standard of the SL. ”(Paragraph [0019])), 
data belonging to UL data class 2, and 
data belonging to SL data class 2.
Regarding claims 3 and 15, and as applied to claims 1 and 13 above, Dai et al., as modified by Adjakple et al., teach a method and an apparatus (Fig(s).19-22) wherein priorities of the UL LCHs with the UL data available for the UL transmission are represented by values with a lower value corresponding to a higher priority, and  priorities of the SL LCHs with the SL data available for the SL transmission are represented by values with a lower value corresponding to a higher priority.  (read as “a network device sends information to the first terminal device, where the information may include the PPPP value of the SL data, a PPPP threshold of the SL data, the priority value of the UL logical channel, and a priority threshold of the UL logical channel.”(Fig.21 @ 2103 and Fig.22 @ 2203; Paragraph [0279]))
Regarding claims 4 and 16, and as applied to claims 1 and 13 above, Dai et al., as modified by Adjakple et al., teach a method and an apparatus (Fig(s).19-22) wherein the determining which of the UL transmission and the SL transmission is to be prioritized includes: 
when a value of the highest priority of the UL LCH(s) with the data available for the UL transmission is higher than the UL prioritization threshold, and a value of the highest priority of the SL LCHs with the data available for the SL transmission is lower than the SL prioritization threshold (read as “a network device sends information to the first terminal device, where the information may include the PPPP value of the SL data, a PPPP threshold of the SL data, the priority value of the UL logical channel, and a priority threshold of the UL logical channel.”(Fig.21 @ 2103 and Fig.22 @ 2203; Paragraph [0279])), prioritizing the SL transmission over the UL transmission  ; and
when the value of the highest priority of the UL LCHs with the data available for the UL transmission is lower than the UL prioritization threshold, or the value of the highest priority of the SL LCHs with the data available for the SL transmission is higher than the SL prioritization threshold (read as “a network device sends information to the first terminal device, where the information may include the PPPP value of the SL data, a PPPP threshold of the SL data, the priority value of the UL logical channel, and a priority threshold of the UL logical channel.”(Fig.21 @ 2103 and Fig.22 @ 2203; Paragraph [0279])), prioritizing the UL transmission over the SL transmission.  
Regarding claims 6 and 18, and as applied to claims 1 and 13 above, Dai et al., as modified by Adjakple et al., teach a method and an apparatus (Fig(s).19-22) further comprising: 
when both an UL buffer status report (BSR) and a SL BSR are triggered, classifying a SL logical channel group (LCG) as a prioritized SL LCG when a highest priority of one or more LCHs that belong to the SL LCG and have data available for transmission is higher than the priority corresponding to the SL prioritization threshold (Fig(s).9a-9b); and 
when a highest priority of one or more LCHs that belong to one or more UL LCGs having buffer status to be reported and have data available for transmission is lower than the priority corresponding to the UL prioritization threshold, prioritizing buffer status reporting of the prioritized SL LCG over buffer status reporting of the one or more UL LCGs. (Fig(s).9a-9b)
Regarding claim 9, and as applied to claim 1 above, Dai et al., as modified by Adjakple et al., teach a method further comprising: 
prioritizing an UL transmission including a MAC protocol data unit (PDU) over a SL transmission overlapping the UL transmission in time domain when the MAC PDU (Fig.7 @ 702) includes one of: 
an UL BSR MAC CE, 
a SL BSR MAC CE, 
a power headroom report (PHR) MAC CE, 
a common control channel (CCCH) service data unit (SDU), 
a radio resource control (RRC) message (read as “The information may be sent by the network device through a SIB, RMSI, OSI, an RRC reconfiguration message, an RRC configuration message, a MAC CE, or the like.”(Paragraph [0223])), 
a signaling radio bearer (SRB) message, 
a C-RNTl MAC CE, 
a third message (Msg3) of a random access process, 
a first message (MsgA) of a 2-step random access procedure, 
a beam failure recoverv request (BFRQ) for a secondary cell M AC CE, 
a configured grant confirmation MAC CE, or 
a sidelink configured grant confirmation MAC CE.
Regarding claim 11, and as applied to claim 1 above, Dai et al., as modified by Adjakple et al., teach a method wherein a priority of an UL SR equals a priority of an UL LCH triggering the UL SR for prioritizing between the UL SR and a SL transmission. (read as “if the second parameter value is equal to the first parameter value, the priority of the SL BSR MAC CE is adjusted to be equal to the priority of the UL BSR MAC CE.”(Paragraph [0248]))
Regarding claim 12, and as applied to claim 1 above, Dai et al., as modified by Adjakple et al., teach a method wherein a priority of a SL SR equals a priority of a SL LCH triggering the SL SR for prioritizing between the SL SR and a SL transmission, or for prioritizing between the SL SR and an UL transmission. (read as “if the second parameter value is greater than or equal to the first parameter value, the priority of the SL BSR MAC CE is adjusted to be lower than the priority of the UL BSR MAC CE.”(Paragraph [0250]))
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (EP # 3826356 A1), in view of Adjakple et al. (U.S. Patent Application Publication # 2021/0153065A1), and  Yang et al. (English Translation of KR # 20210019750 A).
Regarding claims 5 and 17, and as applied to claims 1 and 13 above, Dai et al. teach “a network device sends information to the first terminal device, where the information may include the PPPP value of the SL data, a PPPP threshold of the SL data, the priority value of the UL logical channel, and a priority threshold of the UL logical channel.”(Fig(s).19-22; Paragraph [0279])
Adjakple et al. teach an “apparatus may receive, from the network node, one or more configuration parameters associated with sidelink communication, wherein the one or more configuration parameters comprise a logical channel configuration, a mapping of a QoS parameter to a sidelink radio bearer, and a mapping of the sidelink radio bearer to a sidelink logical channel of a plurality of sidelink logical channels of the apparatus. The apparatus may receive a sidelink resource grant. The apparatus may select, based on the logical channel configuration, one or more sidelink logical channels of the plurality of the sidelink logical channels to be served by the sidelink grant. The apparatus may generate a medium access control (MAC) protocol data unit (PDU) comprising data associated with the selected one or more sidelink logical channels. The apparatus may transmit the generated MAC PDU using the received sidelink resource grant.”(Paragraph [0006])
However, Dai et al. and Adjakple et al. fail to explicitly teach wherein data from a SL control channel (SCCH) is prioritized over data from a SL traffic channel (STCH) for allocation of sidelink resources among the SL LCH(s).
Yang et al. teach a method wherein data from a SL control channel (SCCH) is prioritized over data from a SL traffic channel (STCH) for allocation of sidelink resources among the SL LCH(s).(read as “Two sidelink logical channels may be used: a Sidelink Control Channel (SCCH) through which control information is transmitted and a Sidelink Traffic Channel (STCH) through which user information is transmitted.” (Page 8))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ SCCH and/or  STCH as Logical Channel(s) as taught by Yang et al. and the Logical Channel Prioritization (LCP) function for SL or UL related transmission(s) as taught by Adjakple et al. with the terminal as taught by Dai et al. for the purpose of improving interference avoiding techniques by device in a V2X network.
Claims 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (EP # 3826356 A1), in view of Adjakple et al. (U.S. Patent Application Publication # 2021/0153065A1), and Lee et al. (U.S. Patent Application Publication # 2021/0377956 A1).
Regarding claim 8, and as applied to claim 1 above, Dai et al. teach a method further comprising: 
when an UL transmission including ultra-reliable low-latency communication (URLLC) data overlaps in time domain a SL transmission (read as “if a service with a very high priority, for example, a URLLC service, is to be transmitted to the network device over the UL, and buffer status (Buffer status, BS) information needs to be reported, for a service that is of the terminal device and that is to be transmitted over the SL, to the network device through the SL BSR MAC CE to obtain a transmission resource, the terminal device cannot ensure that the service that is to be transmitted over the UL and that has the very high priority, for example, the URLLC service, is preferentially reported.”(Paragraph [0007])), 
prioritizing the SL transmission including the FCH or the BCH over the UL transmission including the URLLC data when the FCH or the BCH is associated with URLLC SL data having a highest priority of LCHs including data in the URLLC SL data that is higher than a SL URLLC prioritization threshold (Fig(s).3a-10e), 
prioritizing the UL transmission including the URLLC data over the SL transmission including the FCH or the BCH when the PSFCH or the PSBCH is associated 31MediaTek Customer No.: 138220with URLLC SL data having a highest priority of LCHs including data in the URLLC SL data that is lower than the SL URLLC prioritization threshold (Fig(s).3a-10e), and 
prioritizing the UL transmission including the URLLC data over the SL transmission including the FCH or the BCH when the FCH or the BCH is associated with non-URLLC SL data. (Fig(s).3a-10e)
Adjakple et al. teach an “apparatus may receive, from the network node, one or more configuration parameters associated with sidelink communication, wherein the one or more configuration parameters comprise a logical channel configuration, a mapping of a QoS parameter to a sidelink radio bearer, and a mapping of the sidelink radio bearer to a sidelink logical channel of a plurality of sidelink logical channels of the apparatus. The apparatus may receive a sidelink resource grant. The apparatus may select, based on the logical channel configuration, one or more sidelink logical channels of the plurality of the sidelink logical channels to be served by the sidelink grant. The apparatus may generate a medium access control (MAC) protocol data unit (PDU) comprising data associated with the selected one or more sidelink logical channels. The apparatus may transmit the generated MAC PDU using the received sidelink resource grant.”(Paragraph [0006])
However, Dai et al. and Adjakple et al. fail to explicitly teach when an UL transmission including a physical sidelink feedback channel (PSFCH) or a physical sidelink broadcast channel (PSBCH),
Lee et al. teach a method when an UL transmission including a physical sidelink feedback channel (PSFCH) or a physical sidelink broadcast channel (PSBCH). (read as “a receiving operation of the UE may include a decoding operation and/or receiving operation of a sidelink channel and/or sidelink signal (e.g., PSCCH, PSSCH, PSFCH, PSBCH, PSSS/SSSS, etc.).”(Paragraph [0156]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ PSFCH and/or  PSBCH as sidelink Channel(s) as taught by Lee et al. and the Logical Channel Prioritization (LCP) function for SL or UL related transmission(s) as taught by Adjakple et al. with the terminal as taught by Dai et al. for the purpose of improving interference avoiding techniques by device in a V2X network.
Regarding claims 7 and 19, and as applied to claims 8 and 13 above, Dai et al., as modified by Adjakple et al. and Lee et al., teach a method and an apparatus (Fig(s).19-22) wherein the prioritizing includes: 
including a SL-BSR medium access control (MAC) control element (CE) containing buffer status of the prioritized SL LCG in an UL MAC PDU (Fig.10a); and 
including an UL-BSR MAC CE containing all or a subset of buffer status of the one or more UL LCGs in the UL MAC PDU. (Fig.10a)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (EP # 3826356 A1), in view of Adjakple et al. (U.S. Patent Application Publication # 2021/0153065A1), and LIN et al. (EP # 3962216 A1).
Regarding claim 10, and as applied to claim 1 above, Dai et al. teach “a network device sends information to the first terminal device, where the information may include the PPPP value of the SL data, a PPPP threshold of the SL data, the priority value of the UL logical channel, and a priority threshold of the UL logical channel.”(Fig(s).19-22; Paragraph [0279])
Adjakple et al. teach an “apparatus may receive, from the network node, one or more configuration parameters associated with sidelink communication, wherein the one or more configuration parameters comprise a logical channel configuration, a mapping of a QoS parameter to a sidelink radio bearer, and a mapping of the sidelink radio bearer to a sidelink logical channel of a plurality of sidelink logical channels of the apparatus. The apparatus may receive a sidelink resource grant. The apparatus may select, based on the logical channel configuration, one or more sidelink logical channels of the plurality of the sidelink logical channels to be served by the sidelink grant. The apparatus may generate a medium access control (MAC) protocol data unit (PDU) comprising data associated with the selected one or more sidelink logical channels. The apparatus may transmit the generated MAC PDU using the received sidelink resource grant.”(Paragraph [0006])
However, Dai et al. and Adjakple et al. fail to explicitly teach further comprising: 
triggering a SL scheduling request (SR) for a SL BSR triggered by a SL LCH when an available UL resource has a physical uplink shared channel (PUSCH) transmission duration longer than a maximum PUSCH duration configured for the SL LCH triggering the SL BSR.
Lin et al. teach a method further comprising: 
triggering a SL scheduling request (SR) for a SL BSR triggered by a SL LCH when an available UL resource has a physical uplink shared channel (PUSCH) transmission duration longer than a maximum PUSCH duration configured for the SL LCH triggering the SL BSR. (read as “For other data included in the PUSCH, an attribute of an MAC CE is from an attribute of the logical channel/data that triggers the SL BSR, or the attribute of the MAC CE is determined based on an attribute of a logical channel/data associated with the MAC CE, for example, a UL BSR, or the attribute of the MAC CE is determined directly based on the attribute of the MAC CE itself, for example, a C-RNTI.”(Paragraph [0116]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ attributes that triggers an SL BSR via a PUCCH as taught by Lin et al. and the Logical Channel Prioritization (LCP) function for SL or UL related transmission(s) as taught by Adjakple et al. with the terminal as taught by Dai et al. for the purpose of improving interference avoiding techniques by device in a V2X network.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Jung et al. (U.S. Patent Application Publication # 2018/0234995 A1) teach “The user device may compare the logical channel priority of the data (for example, data_UL) to be transmitted via the uplink with the logical channel priority of the sidelink data (for example, data_SL).”(Paragraph [0267])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
July 27, 2022